DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on July 8, 2022.  In particular, claim 1 which has been amended to indicate the drying time and that the materials are loaded at the drying temperature and that the TPU is molecularly cohered to the magnesium sulfate.  This combination of limitations was not present at the time of the previous office action.  It is also noted that claim 7 is newly presented and requires new grounds of rejection.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500).
Regarding claim 6, Pimentel teaches a scratch-proof ([0026]) TPU cutting board ([0021]).  Given that the cutting board is used for food preparation ([0001]), it would inherently have no toxicity.
	However, it fails to teach that the TPU composition has magnesium sulfate or a dispersant.
	Idemitsu teaches a resin composition which incorporates magnesium sulfate (Abstract).  Idemitsu teaches that the resin can be used in thermoplastic resins in general ([0039]).  The ratio of resin to filler ranges from 99:1 to 50:59 ([0041]).  The composition also contains a lubricant which is a dispersant ([0041]).  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the magnesium sulfate and lubricant of Idemitsu into the resin cutting board composition of Pimentel.  One would have been motivated to do so in order to receive the expected benefit of improving impact resistance ([0011]) and therefore improve wear resistance.
	It is noted that the limitation “manufactured by the method of claim 1” is a product-by-process limitation, and as such, does not carry much patentable weight.
Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500) and Bae (KR 1011607070, please see machine translation for mapping).
The discussion regarding Pimentel and Idemitsu in paragraph 4 above is incorporated here by reference.
Regarding claim 1, please refer to the above rejection for the compositional requirements of the claim. 
While modified Pimentel teaches the composition of the claim, it fails to teach the method of manufacturing the cutting board.
Bae teaches a TPU cutting board (Abstract) which incorporates additives (Abstract).  It teaches a method which mixes all the materials in a mixing tank (page 5), and then placing them in a dryer to dry at 80 C (page 5) and then immediately (and therefore at the drying temperature) (page 5) placing them in an injection molding machine and injection molding the cutting board (page 5).  Given that the composition is injection molded and a solid cutting board is formed, the TPU would inherently molecularly cohere to the magnesium sulfate.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the process of Bae to make the cutting board of modified Pimentel.  One would have been motivated to do so in order to receive the expected benefit of using a known manufacturing method to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 3, modified Pimentel teaches that the lubricant or dispersant is present in the amount from 2 to 10 % by weight (Bae, page 3).
Regarding claim 5, modified Pimentel teaches that the drying time is 4 to 6 hours at 80 C (Bae, page 5). 
It would have been obvious to a person of ordinary skill in the art to adjust the temperature higher (above 80) to reduce the drying time (to below 4 hours).   It would have been nothing more than using a known technique in a predictable manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 7, please refer to the above rejection for the compositional requirements of the claim. 
While modified Pimentel teaches the composition of the claim, it fails to teach the method of manufacturing the cutting board, the amount of the dispersant and the drying time of the mixed materials.
Bae teaches a TPU cutting board (Abstract) which incorporates additives (Abstract).  Bae teaches that the lubricant or dispersant is present in the amount from 2 to 10 % by weight (Bae, page 3).  It teaches a method which mixes all the materials in a mixing tank (page 5), and then placing them in a dryer to dry at 80 C (page 5) and then immediately (and therefore at the drying temperature) (page 5) placing them in an injection molding machine and injection molding the cutting board (page 5).  Given that the composition is injection molded and a solid cutting board is formed, the TPU would inherently molecularly cohere to the magnesium sulfate.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the process of Bae to make the cutting board of modified Pimentel.  One would have been motivated to do so in order to receive the expected benefit of using a known manufacturing method to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Modified Pimentel teaches that the drying time is 4 to 6 hours at 80 C (Bae, page 5). 
It would have been obvious to a person of ordinary skill in the art to adjust the temperature higher (above 80) to reduce the drying time (to below 4 hours).   It would have been nothing more than using a known technique in a predictable manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500), Bae (KR 1011607070, please see machine translation for mapping) and Tishkov et al (US 2011/0263764).
The discussion regarding Pimentel, Idemitsu and Bae in paragraph 5 above is incorporated here by reference.
Regarding claim 2, modified Pimentel composition also contains a lubricant which is a dispersant (Idemitsu, [0041]) however, fails to teach the recited zinc stearate or steric acid.
Tishkov teaches a polymeric composition ([0069] - [0070])) which incorporates lubricants such as zine stearate and stearic acid ([0215]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the zinc stearate and stearic acid of Tishkov as the lubricant of modified Pimentel.  One would have been motivated to do so in order to receive the expected benefit of using known lubricants in a typical application to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	As for the 1:1 ratio of the two lubricants, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel et al (US 2017/0035253) in view of Idemitsu et al (US 2018/0044500), Bae (KR 1011607070, please see machine translation for mapping) and Miyama et al (US 2006/0148934).
The discussion regarding Pimentel, Idemitsu and Bae in paragraph 5 above is incorporated here by reference.
Regarding claim 4, modified Pimentel teaches a method which mixes all the materials in a mixing tank (Bae, page 5), however, fails to teach the time of mixing.
Miyama teaches a process for the production of a resin composition (Abstract) in which the mixing of ingredients occurs from 2 to 60 minutes ([0031]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the mixing of modified Pimentel take the amount of time as taught by Miyama.  One would have been motivated to do so in order to receive the expected benefit of obtaining homogenous mixing (Miyama, [0031]).
Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The broad disclosure of Idemitsu is not sufficiently specific to anticipate a narrowly claimed range.  Applicant refers to MPEP 2131.03 for support.
Examiner’s response:  This argument is appropriate for anticipation of ranges, which is a 35 USC 102 rejection.  This is not the rejection set forth above which is an obviousness rejection 35 USC 103 rejection.  Therefore, applicant’s argument is not persuasive.
Applicant’s argument:  The cited references do not teach that the dried materials are at least initially placed in an injection molding machine and that the injection molding is performed under pressure for sufficient time for the TPU to molecularly cohere to the magnesium sulfate.
Examiner’s response:  Bae teaches a TPU cutting board (Abstract) which incorporates additives (Abstract).  It teaches a method which mixes all the materials in a mixing tank (page 5), and then placing them in a dryer to dry at 80 C (page 5) and then immediately (and therefore at the drying temperature) (page 5) placing them in an injection molding machine and injection molding the cutting board (page 5).  Given that the composition is injection molded and a solid cutting board is formed, the TPU would inherently molecularly cohere to the magnesium sulfate.  
Applicant’s argument:  The combination of Pimentel and Idemitsu is not appropriate because they are directed to unrelated products.  
Examiner’s response:  	Idemitsu teaches a resin composition which incorporates magnesium sulfate (Abstract).  Idemitsu teaches that the resin can be used in thermoplastic resins in general ([0039]) and therefore, the references are appropriately in the same field of endeavor and one of ordinary skill would turn to the teachings of Idemitsu to look for the expected benefit of improving impact resistance ([0011]) and therefore improve wear resistance of a cutting board which would have a need to improve both those properties.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764